Citation Nr: 1632196	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  14-15 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1953 to February 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

In July 2015, the Board remanded this case for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Prostate cancer was not present during service or for many years thereafter, and the record evidence does not show that it is otherwise related to the Veteran's military service, to include chemical exposure therein.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In the present case, VA's duty to notify was satisfied by a letter sent in May 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the record reflects that VA made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, personnel records, VA treatment records, VA examination reports, and the Veteran's lay statements.  Neither the Veteran, nor his representative, has identified any relevant, available records that have not been obtained.

The record also reflects that the Veteran underwent a VA examination in connection with his prostate cancer claim in January 2014.  Additionally, an addendum etiology opinion was obtained in May 2016.  The Board finds that when taken together, the VA examination reports are adequate to evaluate the Veteran's claim because the conclusions are based on clinical evaluations, interviews of the Veteran, and thorough review of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As stated in the Introduction, the claim was remanded in July 2015.  The AOJ substantially completed all development ordered by the Board, and adjudication may proceed.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 2 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As instructed by the Board, the AOJ obtained the Veteran's personnel records and outstanding VA treatment records and obtained a VA medical opinion to assist in determining the etiology of the Veteran's prostate cancer.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim).

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Service Connection

The Veteran seeks entitlement to service connection for prostate cancer, which he contends was caused by exposure to chemicals in service.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for any disease diagnosed after military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, to include cancer, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that his prostate cancer is due to chemical exposure during his military service.  Specifically, he alleges that he was exposed to tetrachloroethylene (PCE) and/or trichloroethylene (TCE) while cleaning electronic equipment and that he inhaled various types of debris kicked up from runways.  See December 2012 Claim; August 2013 Notice of Disagreement.

VA treatment records show that the Veteran was diagnosed with prostate cancer in 2007.  As such, the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The second Shedden element, in-service injury, is also met.  His military personnel records reflect that although he served in the United States Navy, he was assigned to duties in flying status as a crew member on Air Force flights.  His Form DD 214 indicates his military occupational specialty (MOS) was as a radio repairman.  The Board finds that the Veteran's assertion that he was exposed to cleaning solvents and other debris from aircraft, to include PCE and/or TCE, while in service appears credible and consistent with the circumstances of his service.  Therefore, the he was likely exposed to PCE and/or TCE during his service in the United States Navy.  

The remaining question is whether the Veteran's currently diagnosed prostate cancer is related to the in-service exposure or otherwise related to the Veteran's active service.

The Veteran does not assert, and the record does not indicate, that he experienced prostrate problems, much less prostate cancer, during or since his active service.  

The Veteran's service treatment records are negative for any evidence of a prostate disorder.  During a physical evaluation board examination in November 1957, the examiner noted no masses or tenderness of the Veteran's prostate.  The first medical evidence of a diagnosis of a prostrate disorder was in 2007, almost 50 years after service.  

The Veteran submitted an internet article entitled Military Base Contamination: Effects of TCE and PCE.  The article lists numerous military bases throughout the United States as "Contaminated Military Bases."  The article also asserts that prostate cancer was one of the reported health problems in people of all ages from working with TCE and/or PCE.  

At the VA examination in December 2014; the examiner found that the Veteran had active prostate cancer, which was diagnosed in 2007.  The examiner stated that chemical exposure, such as trichloroethylene, had been linked to prostate cancer; however, he was unable to render an opinion because he did "not know if there is a statistically significant incidence of increased prostate cancer."  

In May 2016, a VA physician reviewed the Veteran's claims file and offered an addendum opinion.  The examiner opined that it was much less likely than not that the Veteran's prostate cancer was caused by exposure to chemicals in service.  The examiner reported that he carefully reviewed medical literature, and specifically noted an article regarding "mortality and cancer incidence of aircraft maintenance workers exposed to trichloroethylene and other organic solvents and chemicals."  The authors of the article concluded that "it seems clear that these workers have not experienced a major increase in cancer mortality or cancer incidence."  The examiner reported that this study involved a large number of individuals who were similar to the Veteran.  The examiner also reviewed the treatise article submitted by the Veteran purporting to show that TCE/PCE exposure increased the risk of prostate cancer.  

The examiner noted that the only specific mention of prostate cancer in the article was that prostate cancer was included in the list of conditions that were "reported health problems in people of all ages from working with TCE."  The examiner explained that because prostate cancer was the second most common type of cancer found in American men, it would be expected to be present in people who did and who did not work with TCE.  Therefore, the article submitted did not reflect data that showed that TCE increased the risk of prostate cancer.  The examiner concluded that "[t]herefore, based on the above cited scientific evidence it is my medical opinion that [V]eteran's prostate cancer is MUCH LESS likely than not to be related to his exposure to TCE or other solvents during active duty 50 years before the diagnosis of the prostate cancer." (emphasis in original).  

The May 2016 opinion is highly persuasive.  The examiner considered an accurate and complete history; provided a definitive opinion and supported his opinion with reasons that included references current research and the information provided by the Veteran.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008).

Here, the VA examiner's conclusions are shown to have been based upon a review of the Veteran's claims file, to include the treatise evidence submitted by the Veteran, and acknowledgement of the Veteran's lay statements.  The VA examiner had the requisite medical expertise to render a medical opinion regarding the etiology of the Veteran's prostate cancer and had sufficient facts and data on which to base conclusions.  Moreover, the opinion is accompanied by a thorough rationale and reference to pertinent evidence of record.

The Board acknowledges the Veteran's contention that he developed prostate cancer due to in-service TCE/PCE exposure.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the diagnosis and etiology of prostate cancer falls outside the realm of common knowledge of a lay person.  A determination as to the cause of his prostate cancer would require interpretation of medical research and literature.  While the Veteran can competently report events in service and his symptoms, any opinion regarding whether his diagnosed prostate cancer is related to his in-service exposures requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  Hence, his assertions in this regard have no probative value.  

The Board also acknowledges the treatise evidence submitted by the Veteran.  A treatise "can provide important support when combined with an opinion of a medical professional" if the treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus).  

Here, the treatise provided by the Veteran is very general in nature and as discussed by the VA examiner inconclusive.  The article suggests that there may be a link between TCE/PCE exposure and the later development of prostate cancer, but the article does not indicate the likelihood of such a link or causation.  The treatise evidence submitted by the Veteran provides only general information rather than a generic relationship with a degree of certainty such that, under the facts of this specific case, there is at least plausible causality between the Veteran's injury in service and the later development of the prostate cancer.  Further, the treatise evidence submitted by the Veteran is not accompanied by the opinion of any medical expert to link the speculation in the article to the specific facts of the Veteran's case.  To the contrary, the May 2016 VA examiner reviewed the treatise evidence and opined that it did not reflect data showing that TCE/PCE exposure increases the risk of prostate cancer.  

The Board has also considered whether service connection is warranted on a presumptive basis.  However, the Veteran does not contend, and the record does not show, that prostate cancer manifested to a compensable degree within one year following his active duty service discharge in 1958.  As noted above, prostate cancer was first found decades after service in 2007; and there is no indication that it was present within a year of service.  As such, presumptive service connection is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The preponderance of the evidence is against a finding of a nexus between the Veteran's prostate cancer and his military service, to include TCE/PCE exposure.  Accordingly, reasonable doubt does not arise and the claim of entitlement to service connection for prostate cancer must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for prostate cancer is denied.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


